Citation Nr: 0408370	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  99-06 261A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES


1.  Entitlement to an increased rating in excess of 10 
percent for the service connected stress fracture of the 
right femur.

2.  Entitlement to an increased compensable rating for the 
service connected stress fracture of the left femur.

3.  Entitlement to an increased compensable rating for the 
service connected left foot disability.


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran had active service from September 1997 to March 
1998.  This appeal arises from a January 1999 rating decision 
of the St. Louis, Missouri Regional Office (RO).  

In July 2003, the Board remanded this claim to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate her claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran's stress fracture of the right femur results 
in no more than slight disability.  

3.  The veteran's stress fracture of the left femur has no 
residual disability.  

4.  The veteran's left foot disability has no residual 
disability.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to assignment of an initial 
rating in excess of 10 percent for the veteran's service-
connected stress fracture of the right femur have not been 
met at any time during the appeal period.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. Part 4, including 
Diagnostic Code 5255 (2003).

2.  The criteria for entitlement to assignment of an initial 
compensable rating for the veteran's service-connected stress 
fracture of the left femur have not been met at any time 
during the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including Diagnostic Code 5255 
(2003).

3.  The criteria for entitlement to assignment of an initial 
compensable rating for the veteran's service-connected left 
foot disability have not been met at any time during the 
appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including Diagnostic Code 5284 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. § 5100, 
5102, 5103, 5103A, 5107), which applies to all pending claims 
for VA benefits, and which provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his or her claim for benefits under 
the laws administered by the VA.  

First, the VA has a duty to notify the appellant and his or 
her representative of any information and evidence necessary 
to substantiate and complete a claim for VA benefits.  See 
VCAA, § 3(a), 114 Stat. 2096, 2096-97 (2000) (codified at 38 
U.S.C. §§ 5102 and 5103).  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate his or her claims.  See VCAA, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (codified at 38 U.S.C. § 5103A).  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. §3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  See 66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  VA believes 
that this decision is incorrect as it applies to cases where 
the initial AOJ decision was made prior to the enactment of 
the VCAA and is pursuing further judicial review on this 
matter.  However, assuming solely for the sake of argument 
and without conceding the correctness of Pelegrini, the Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.   

In the present case, regarding the issues of increased 
initial evaluations, a substantially complete application was 
received in December 1997 requesting service connection for 
the issues now on appeal.  Thereafter, in a rating decision 
dated in April 1998 granted service connection.  The veteran 
disagreed with the evaluations assigned in August 1998, and 
in January 1999, the RO continued the assigned evaluations.  
Only after that rating action was promulgated did the AOJ, on 
August 24, 2003, provide notice to the claimant regarding 
what information and evidence is needed to substantiate the 
claim, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his or her possession that pertains to the 
claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in August 2003 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer of 
the appellant's case to the Board on remand, and the content 
of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a 
supplemental statement of the case (SSOC)] was provided to 
the appellant.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notices. 

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  

The Board finds, therefore, that such documents are 
essentially in compliance with VA's revised notice 
requirements.  The Board finds that VA does not have any 
further outstanding duty to inform the appellant that any 
additional information or evidence is needed.  

The Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issue on appeal has been identified and 
obtained.  The evidence of record includes recent VA 
examinations of the veteran.  The Board is not aware of any 
additional relevant evidence, which is available in 
connection with the issue on appeal, and concludes that all 
reasonable efforts have been made by VA to obtain evidence 
necessary to substantiate the appellant's claim.  
Accordingly, the Board concludes that remanding the claim for 
additional development under the new statute and regulations 
is not necessary, and reviewing the claims without remanding 
is not prejudicial to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

In addition, in the August 2003 letter sent to the veteran 
from the RO, the veteran was informed that she should send 
any additional information within 60 days.  A recent court 
decision held that VA must wait one year before denying a 
claim.  See Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans Affairs (PVA), 345 F.3d 
1334 (Fed. Cir. 2003).  In the Veterans Benefits Act of 2003, 
Congress reinstated VA's authority to make decisions on all 
claims without waiting one year.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  
Therefore, the Board may proceed with adjudication of this 
claim.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability. 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

The veteran's service-connected stress fractures of the right 
and left femurs have been rated by the RO under the 
provisions of Diagnostic Code 5255.  Under this regulatory 
provision, a rating of 10 percent is warranted for nonunion 
with slight knee or hip disability.  A 20 percent rating is 
appropriate for nonunion with moderate knee or hip 
disability, and a 30 percent rating is warranted for nonunion 
with marked knee or hip disability.  Her service connected 
left foot disability has been rated under Diagnostic Code 
5284.  Under Diagnostic Code 5284, moderate residuals of a 
foot injury warrant a 10 percent evaluation; moderately 
severe residuals warrant a 20 percent evaluation; and severe 
residuals warrant a 30 percent evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5284 (2003).  With actual loss of use 
of the foot, it will be rated at 40 percent. Id. at Note.  
When the requirements for a compensable rating of a 
diagnostic code are not shown, a 0 percent rating is assigned 
38 C.F.R. § 4.31.  Normal knee joint motion is from 0 degrees 
of extension to 140 degrees of flexion. 38 C.F.R. 4.71, Plate 
II (2003).  Normal hip flexion is from zero to 125 degrees.  
Normal hip abduction is from zero to 45 degrees.  38 C.F.R. § 
4.71, Plate II (2003).  DC 5010 provides that arthritis that 
is due to trauma and substantiated by x-rays shall be rated 
as degenerative arthritis under DC 5003. DC 5003 provides 
that degenerative arthritis established by x-ray findings 
shall be rated on the basis of limitation of motion under the 
appropriate DC for the specific joint involved.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The Evidence

The veteran was examined by VA in January 1998, after six 
months of service.  She reported that she was discharged from 
service on a medical discharge.  She noted having developed 
pain in both upper legs after three weeks of boot camp.  
Examination showed that the veteran walked without a limp.  
There was no swelling or edema.  She was able to stand and 
walk on her toes and heels and to squat well.  Straight leg 
raising was to 90 degrees, bilaterally.  Flexion of the right 
knee was to 135 degrees with pain at that point above the 
patella in the anterior thigh.  Flexion of the left knee was 
to 140 degrees without pain.  There was no hyperextensibiilty 
of either knee and ton tenderness was elicited on palpation. 
The circumference of the right mid thigh was 18-3/4 inches 
compared to 19 inches on the left; the right mid-calf was 14-
1/2 inches compared to 14-3/4 on the left; and the right knee 
was 14 inches compared to 14'1/4 on the left.  Reflexes were 
symmetrical.  X-rays of the right and left femurs, tibias and 
fibulas, and the left foot were normal.  The diagnoses were: 
femoral shaft stress fractures, healing, currently with 
limitation of motion at the right knee; stress fracture 
distal right tibia, healing, currently without objective 
evidence of disability; and stress fracture medial cuneiform.  
Left foot, healing, currently without objective evidence of 
residual disability.  

In April 1998, the RO granted service connection for a stress 
fracture of the right leg, and assigned a 10 percent 
evaluation, a stress fracture of the left leg and assigned a 
noncompensable evaluation, and a left foot disability, and 
assigned a noncompensable evaluation.  

The veteran was examined by VA in November 1998.  She 
reported that she had n o problems with her left foot.  She 
reported having pain in both thighs, worse on the right.  On 
examination, it was noted that the veteran appeared somewhat 
stiff in her movements.  It was noted that she was able to 
climb on and off the examining table without apparent 
difficulty.  Examination of the thighs showed no tenderness, 
swelling or deformity.  Both hips flexed to 125 degrees, 
extended to 30 degrees, adducted to 25 degrees, abducted 45 
degrees; internally rotated to 40 degrees, and externally 
rotated to 60 degrees.  Both knees flexed to 140 degrees and 
extended to 0 degrees.  The left foot showed no tenderness or 
swelling.  It was noted that the veteran favored her right 
lower extremity.  X-rays of the femurs were negative.  The 
diagnosis was, healing stress fracture of both femurs and 
left medial cuneiform.  


VA outpatient treatment records show that the veteran was 
seen in February 1999.  The examiner noted some tenderness of 
the left femur and the right greater trochanter.  It was 
noted that her stress fractures were essentially healed.  X-
rays were normal.  A bone scan done in March 1999 found no 
evidence for recent stress fracture or reparative bone 
process except for the talocalcaneal joints.  

The veteran was examined by VA in March 2003.  The examiner 
noted that the claims file had been reviewed, as well as the 
electronic medical record.  The veteran's history was 
documented.  On examination, it was noted that there was no 
evidence of deformity.  There was no angulation, no false 
motion, no malunion, no nonunion, no tenderness, no drainage, 
no edema and no callous formations.  The feet were noted to 
be grossly within normal limits.  The veteran was able to 
rise on her toes and heels and assume a squatting position 
with no difficulty.  The examiner stated that no fatigability 
and no tenderness were noted.  Motion of the ankles was: 
dorsiflexion to 20 degrees, and plantar flexion to 45 
degrees.  Hip flexion was to 120 degrees and extension was to 
0 degrees, bilaterally.  The knees flexed to 140 with full 
extension, bilaterally.  There was no pain in the legs and no 
atrophy or shortening of the legs.  The diagnosis was; old 
stress fractures to femurs bilateral with most recent X-rays 
showing performed showing them as being healed along with 
bone scans showing they are healed.  Feet examination is 
normal as well an unremarkable examination of the femurs at 
this time.  




Stress Fracture of the Right Femur 

Based on the available evidence, the Board must find that the 
veteran's stress fracture of the right femur is productive of 
no more than slight disability during the entire course of 
the appeal period.  The Board acknowledges the veteran's 
complaints of pain on use and on the finding in January 1998 
of flexion to 135 degrees, but such pain and very slight 
limitation of motion is contemplated by the current 10 
percent rating.  Subsequent right knee motion findings in 
November 1998 and in March 2003 show full motion to 140 
degrees.  There are no findings in the record which would 
support a rating higher than the 10 percent already assigned.  
Motion of the right thigh is not shown to be limited to the 
point that an increased rating is warranted.  See 38 C.F.R. 
Part 4. Diagnostic Codes 5250, 5252, 5253 (2003).  
Additionally there is no showing of right knee ankylosis, 
instability, nonunion, malunion or decreased motion that 
would support a rating beyond 10 percent.  See 38 C.F.R. Part 
4, Diagnostic Codes 5256, 5257, 5260, 5261, 5262 (2003).  X-
rays have shown no abnormality.  There is no objective 
evidence of additional functional loss due to pain, fatigue, 
incoordination or weakness that would support a finding 
beyond 10 percent.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Stress Fracture of the Left Femur

The evidence of record does not show that the veteran's 
stress fracture of the left femur results in impairment 
warranting a compensable evaluation.  Motion of the left knee 
is full at 0 to 140 degrees.  Diagnoses have found no 
disability as a result of the left stress fracture, and X-
rays are normal.  The evidence does not show that the veteran 
experiences disability associated with the left femur that 
would support a compensable evaluation.  See 38 C.F.R. Part 
4. Diagnostic Codes 5250, 5252, 5253, 5256, 5257, 5260, 5261, 
5262  (2003).  There is also no objective evidence of 
additional functional loss due to pain, fatigue, 
incoordination or weakness that would support a compensable 
evaluation.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

A Left Foot Disability

During the entire course of the appeal period, the veteran's 
left foot disability has been found to be without objective 
evidence of disability.  X-rays are normal and there is no 
finding of tenderness, or swelling.  In November 1998, the 
veteran reported having no problems with her foot.  Thus, a 
compensable evaluation, which would require a showing of 
moderate impairment, is not warranted.   


ORDER

An increased rating in excess of 10 percent for the service 
connected stress fracture of the right femur is denied.

An increased compensable rating for the service connected 
stress fracture of the left femur is denied.

An increased compensable rating for the service connected 
left foot disability is denied.  




	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



